DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I and III, claims 1-33 and 36 in the reply filed on 03/06/2022 is acknowledged.
Claims 34 and 35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/06/2022.
Claim Objections
Claims 2, 3, 17, 18, 32, and 32 are objected to because they recite “acceleration of one or more objects” instead of “acceleration of the one or more objects”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Image processing unit is to receive, generate, send (claim 16);
Image processing unit configured to downscale (claim 20), refine (claim 21), calibrate (claim 28), compute (claim 29), measure (claim 30).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Image processing unit as a local processor ([0009]: a local processor);
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 31 recite:
“images of scenes” and then recite “each scene”: while it is clear that images are taken for scenes (in the plural form), it is unclear if “each scene” belongs to the scenes whose images were captured or is a separate scene; For examination purposes, “each scene” is considered to be part of the scenes recited earlier;
“relatively small depths”: The term “relatively small” is a relative term which renders the claim indefinite; the term “relatively small” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to which condition or standard the depths are considered relatively small; thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
“Distance, velocity and/or acceleration”: this limitation is indefinite because it is unclear if all three distance, velocity, and acceleration are computed, or one of those three parameters are computed; 
“the high-resolution depth maps”, “the captured 2D images of the central camera”, “the 2D image of the central camera”, “the corresponding high-resolution depth map”: there is insufficient antecedent basis for these terms in the claims, rendering the metes and bounds of the claim’s indefinite;
Claims 2-15, 17-30, 32-33, and 36 depend from claims 1, 16, and 31 respectively, include all of their limitations, and do not cure their deficiencies rendering them rejected under the same rationale. 
Claims 5 and 20 recite: 
“the resolution of the captured 2D image of the central camera”; “the one of one or more resolutions associated with the cameras of the multiple cameras”; “the captured 2D images associated with the multiple cameras”, “the low-resolution dept maps”: there is insufficient antecedent basis for these terms in the claims, nor in the claims from which these claims depend, rendering the metes and bounds of the claim’s indefinite
“substantially equal”: The term “substantially equal” is a relative term which renders the claim indefinite; the term “substantially equal” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to which condition or standard the resolution is considered substantially equal thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention
Claims 6 and 21: 
“refining the generated low-resolution depth map by increasing a number of depths by local depth map refinements and iterative depth map refinements” and then recite “generating the high-resolution depth maps using … the refined low-resolution depth map by applying a second parallax shifting operation and then increase a number of depths by local depth map refinements and iterative depth map refinements”: these limitations are indefinite because it is unclear if increasing the number of depths by local depth map refinements and iterative depth map refinements is used to refine the generated low-resolution depth map, or to generate high resolution depth maps, or both, rendering the claims’ scopes indefinite; Furthermore it is unclear if the “local depth map refinements” refer to refinements of the depth map that is done “locally”, or if the refinements are done to a “local depth map” that may be similar to or different from the depth maps recited earlier in the claims; 
“the resolution of the captured 2D images”, “the resolution of the captured image of the central camera”, “the captured image of the central camera”, “the upscaled captured 2D images of the multiple cameras”: there is insufficient antecedent basis for these terms in the claims nor in the claims from which these claims depend, rendering the claims’ scopes indefinite.
Claims 7 and 22 recite: “the multiple cameras are disposed around the central camera in multiple camera groups, each camera group having: a central camera; and multiple cameras, having one or more resolutions”: this claim is indefinite because it defines a new set of cameras surrounding a central camera having different resolutions, using the same language, i.e. terminology used in the independent claims; therefore, it is unclear if any of the terms recited in these claims refers to, is included in the terms recited in the independent claims (central camera in independent claim versus central camera in claims 7 and 22).
Claims 8 and 23 recite “radially positioned substantially around the central camera”: this limitation is indefinite it is unclear what the term “substantially around” refers to or how it defines the position of the multiple cameras with respect to the central camera, (i.e. within what range/area for example).
Claims 14 and 29 recite: 
“computing depth maps for the 2D images”: it is unclear if this computation is the same as or different from the generation of the depth maps recited in the independent claims, rendering the metes and bounds of the claims indefinite;
“the depth maps associated with one or more cameras”; “the one or more cameras”: there is insufficient antecedent basis for these terms in the claims nor in the claims from which these claims depend, rendering the claims’ scopes indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-13, 16, 18-25, 27, 28, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nisenzon (US 20170318280A1) in view of Huang (WO-2018032457-A1).
Regarding claims 1, 16, and 31 Huang discloses a method comprising: 
disposing a set of multi-resolution cameras on at least one side of an autonomous vehicle ([55]; [57]; [107]-[110]), 
wherein the set of multi-resolution cameras comprise multi-spectral cameras with multiple field of views ([50]: “An imaging device may be a physical imaging device. An imaging device can be configured to detect electromagnetic radiation (e.g., visible, infrared, and/or ultraviolet light) and generate image data based on the detected electromagnetic radiation. An imaging device may include a charge-coupled device (CCD) sensor or a complementary metal-oxide-semiconductor (CMOS) sensor that generates electrical signals in response to wavelengths of light”; Note: Multi-spectral camera is interpreted to be a camera that captures image data within specific wavelength ranges across the electromagnetic spectrum).  
capturing two-dimensional (2D) images of scenes using the set of multi-resolution cameras (Fig.3; [57]; [97]); 
generating depth maps for each scene using the captured 2D images of the set of multi-resolution cameras ([97]-[98]; [101]);
generating a three-dimensional (3D) video ([116]; [118]; [121]) and sending the 3D video to a central processing and control unit in the autonomous vehicle ([123]: motion controller 617 is matched to the central processing and control unit) to: 
compute a distance, a velocity, and/or an acceleration of one or more objects relative to the autonomous vehicle by analyzing one or more frames of the 3D video ([122]: “the environmental information may comprise a distance of the movable object from an object in the environment, or an orientation of the movable object relative to the object”; Claim 1: “analyzing stereoscopic video data of the environment to determine environmental information”; Claim 2: “analyzing the stereoscopic video data comprises stereo matching of image frames and/or depth map calculation”)
wherein each frame of the 3D video comprises the 2D image of the central camera and the corresponding high-resolution depth map ([10]; claims 25-27; [99]); and 
control the autonomous vehicle based on the computed distance, velocity, and/or acceleration of the one or more objects ([122]: “The movable object may be configured follow or track the object. Alternatively, the object may be an obstacle lying in a motion path of the movable object, and the movable object may be configured to avoid the obstacle”; [123]).
However, Huang does not explicitly state:
•	the set of multi-resolution cameras comprises a central camera having a first resolution, and multiple cameras having one or more resolutions that are lower than the first resolution and disposed around the central camera, and
generating a low-resolution depth map for each scene using the captured 2D images of the set of multi-resolution cameras using relatively small depths; 
•	generating a high-resolution depth map for each scene for a wide depth range by iteratively refining the low-resolution depth map for each scene; 
•	generating a three-dimensional (3D) video based on the high-resolution depth maps and the captured 2D images of the central camera; and
On the other hand, Nisenzon teaches:
the set of multi-resolution cameras comprises a central camera having a first resolution, and multiple cameras having one or more resolutions that are lower than the first resolution and disposed around the central camera (Fig. 2; [0017]; [0042]: “the multiple multiresolution camera clusters 105 includes a central camera 120 having a high-resolution, and remaining cameras 130 and 135 (in clusters 125A-D) having one or more resolutions that are lower than the central camera resolution (mid and low-resolutions) and disposed substantially around the central camera 120”), and
generating a low-resolution depth map for each scene using the captured 2D images of the set of multi-resolution cameras using relatively small depths (Fig. 5: steps 504-506; Fig. 6; [0043]: “The 3D image generation module 160 then down scales the high-resolution image captured by the central camera 120 to be substantially equal to low-resolution images captured by the remaining cameras 130 and 135. The down-scaling process is shown in more detail in FIG. 6. In some embodiments, 3D generation module 160 then generates multiple low-resolution depth maps for each cluster 125A-D using multiple viewpoints of the central camera 120 (shown in FIG. 14) and the down-scaled images of the central camera 120 and the captured low-resolution images associated with the remaining cameras 130 and 135 using relatively smaller depths”); 
generating a high-resolution depth map for each scene for a wide depth range by iteratively refining the low-resolution depth map for each scene (Fig. 5: 510-516; Figs. 10-12; [0043]: “The 3D generation module 160 then generates a final high-resolution depth map using the iteratively refined high-resolution depth map. The 3D generation module 160 then generates a 3D image from the captured images using the generated final high-resolution depth map”; [0057]: initial depth generation and Min-Max depth levels). 
generating a three-dimensional (3D) video based on the high-resolution depth maps and the captured 2D images of the central camera ([0069]; [0075]; [0078]; Since the final images are 3D images, the video formed from sequencing and merging those images together is a 3D video).
It would have been obvious for someone with ordinary skill in the art to modify teachings of the Huang reference and include features from the Nisenzon reference, and generate depth maps based on the captured images and analyzing the video frames. Doing so would allow the user to safely manage and operate a vehicle through capturing and analyzing images of the surrounding environment. 
Regarding claims 3, 18, and 33, Huang discloses computing, by the central processing and control unit, segmentation ([185]-[186]: segmentation algorithm to determine stationary or stable object), path prediction, and localization of the one or more objects based on the distance, velocity, and/or acceleration of one or more objects ([122]: “the environmental information may comprise a distance of the movable object from an object in the environment, or an orientation of the movable object relative to the object. The movable object may be configured follow or track the object”); and controlling, by the central processing and control unit, the autonomous vehicle based on the computed segmentation, path prediction, and localization of the one or more objects ([122]-[123]).
Regarding claims 4 and 19, Huang discloses each camera of the set of multi-resolution cameras having a different field of view ([69]: “The multiple FPVs may correspond to (or can be generated by) different imaging devices, which may have different field of views”).
Regarding claims 5 and 20, Huang does not explicitly state generating the low-resolution depth map for each scene comprises: 
downscaling the resolution of the captured 2D image of the central camera to be substantially equal to the one of one or more resolutions associated with the cameras of the multiple cameras; 
and generating the low-resolution depth maps using downscaled captured image of the central camera and the captured 2D images associated with the multiple cameras using relatively small depths by applying a first parallax shifting operation.
On the other hand, Nisenzon teaches generating the low-resolution depth map for each scene comprises: 
downscaling the resolution of the captured 2D image of the central camera to be substantially equal to the one of one or more resolutions associated with the cameras of the multiple cameras; and generating the low-resolution depth maps using downscaled captured image of the central camera and the captured 2D images associated with the multiple cameras using relatively small depths by applying a first parallax shifting operation ([0052]; [0053])
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Huang reference and include features from the Nisenzon reference, and generate low-resolution depth maps by downscaling the 2D images using parallax shift. Doing so would enable computation of a more accurate depth maps using multiple viewpoints in order to improve handling of occlusions and to get better definition of edges and significantly reducing computational complexity, as recited by Nisenzon ([0039]).
Regarding claim 6 and 21, Huang does not explicitly state generating the high-resolution depth map for each scene comprises: 
refining the generated low-resolution depth map by increasing a number of depths by local depth map refinements and iterative depth map refinements; 
upscaling the resolution of the captured 2D images of the multiple cameras to be substantially equal to the resolution of the captured image of the central camera; and 
generating the high-resolution depth maps using the captured image of the central camera, the upscaled captured 2D images of the multiple cameras, and the refined low-resolution depth map by applying a second parallax shifting operation and then increase a number of depths by local depth map refinements and iterative depth map refinements.
On the other hand, Nisenzon teaches generating the high-resolution depth map for each scene comprises: 
refining the generated low-resolution depth map by increasing a number of depths by local depth map refinements and iterative depth map refinements ([0043]; [0058]: “Starting with local depth list and an updated depth list containing number of additional depths around local min depths are created. The technique described is then repeated for the updated depth list”; Fig. 11); 
upscaling the resolution of the captured 2D images of the multiple cameras to be substantially equal to the resolution of the captured image of the central camera (Fig. 5, 514-522; [0043]; [0065]; Note: based on paragraph [0044], central camera of each cluster has a “mid-resolution”, which the surrounding cameras’ resolution are up-scaled to be substantially equal to); and 
generating the high-resolution depth maps using the captured image of the central camera, the upscaled captured 2D images of the multiple cameras, and the refined low-resolution depth map by applying a second parallax shifting operation and then increase a number of depths by local depth map refinements and iterative depth map refinements ([0043]: “The 3D generation module 160 then refines iteratively a high-resolution depth map using the refined initial mid-resolution depth map, the low-resolution central camera depth map, and the up-scaled central cluster images (shown in FIGS. 10-12). The 3D generation module 160 then generates a final high-resolution depth map using the iteratively refined high-resolution depth map”; [0053]; [0054]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Huang reference and include features from the Nisenzon reference, and generate high-resolution depth maps by upscaling the 2D images using parallax shift. Doing so would enable computation of more accurate depth maps using multiple viewpoints in order to improve handling of occlusions and to get better definition of edges and significantly reduce computational complexity, as recited by Nisenzon ([0039]).
Regarding claims 7 and 22, Huang does not explicitly state the multiple cameras are disposed around the central camera in multiple camera groups, each camera group having: a central camera; and multiple cameras, having one or more resolutions that are different from a resolution of the central camera of a corresponding camera group and disposed around the central camera of the corresponding camera group, wherein the central camera of the corresponding camera group has a higher resolution than the resolutions of the remaining cameras in the corresponding camera group.
On the other hand, Nisenzon teaches the multiple cameras are disposed around the central camera in multiple camera groups, each camera group having: a central camera; and multiple cameras, having one or more resolutions that are different from a resolution of the central camera of a corresponding camera group and disposed around the central camera of the corresponding camera group, wherein the central camera of the corresponding camera group has a higher resolution than the resolutions of the remaining cameras in the corresponding camera group (Figs. 1-2, 4, 15-17: are all examples of the clustering patterns of multi-resolution cameras with a central camera and multiple cameras surrounding it).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Huang reference and include features from the Nisenzon reference, and dispose the multi-resolution cameras in clusters of a central camera and surrounding cameras. Doing so would enable camera and camera cluster/module to take simultaneous shots of the images using synchronization mechanisms which in turn minimizes hardware and processing costs associated with generating depth maps and associated 3D images as recited by Nisenzon ([0015], [0034]).
Regarding claims 8 and 23, Huang does not explicitly state the multiple cameras are radially positioned substantially around the central camera in one or more directions.
On the other hand, Nisenzon teaches the multiple cameras are radially positioned substantially around the central camera in one or more directions ([0044]: “the remaining cameras 130 and 135 are substantially-radially positioned around the central camera 120 as shown in FIGS. 2, 3, and 4”; Figs. 2-4).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Huang reference and include features from the Nisenzon reference, and dispose the multi-resolution cameras radially positioned substantially around the central camera in one or more directions. Doing so would enable camera and camera cluster/module to take simultaneous shots of the images using synchronization mechanisms which in turn minimizes hardware and processing costs associated with generating depth maps and associated 3D images as recited by Nisenzon ([0015], [0034]).
Regarding claims 9 and 24, Huang discloses the 2D images comprise red green blue (RGB) images, monochrome images, infrared (IR) images, or a combination thereof ([50]: “The image data generated by an imaging device can include one or more images, which may be static images (e.g., photographs), dynamic images (e.g., video), or suitable combinations thereof. The image data can be polychromatic (e.g., RGB, CMYK, HSV) or monochromatic (e.g., grayscale, black-and-white, sepia)”).
Regarding claims 10 and 25, Huang discloses the set of multi-resolution cameras comprises monochrome cameras, colored cameras, IR cameras, monochrome with IR filter removed cameras, Bayer pattern cameras, monochrome with a special filters blocking selected frequencies or combinations thereof ([50]: ““The image data generated by an imaging device can include one or more images, which may be static images (e.g., photographs), dynamic images (e.g., video), or suitable combinations thereof. The image data can be polychromatic (e.g., RGB, CMYK, HSV) or monochromatic (e.g., grayscale, black-and-white, sepia)”: Since the images obtained are monochromatic, then the multi-resolution cameras are monochromatic).
Regarding claims 12 and 27, Huang discloses the set of multi-resolution cameras comprises narrower field of view cameras and wider field of view cameras, wherein the narrower field of view cameras are to capture 2D images at longer distances, and wherein the wider field of view cameras are to capture 2D images at medium or short distances ([69]; [78]: using wide-angle lenses which have a wider angle of view than a normal lens; “images that are shot from close using wide-angle lens”; [81]: using normal lens wherein a wide-angle lens allows a greater proportion of a scene to be included in a photograph or video than the normal lens).
Regarding claims 13 and 28, Huang discloses calibrating the set of multi-resolution cameras prior to disposing the set of multi-resolution cameras on the autonomous vehicle ([99]: imaging device calibration).
Claims 2, 17, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Nisenzon in further view of FEI (WO-2014010251-A1).
Regarding claims 2, 17, and 32, Huang using 3D image data associated with each frame and a point cloud to identify dimensions of the one or more objects ([88]-[89]; [99]: “The depth map calculation may comprise filtering and applying a threshold to the depth map to determine or more obstacles. For example, the threshold may be applied to classify objects in the environment having a predetermined size and/or number of pixels in the depth map”) and computing, by the central processing and control unit, the distance, velocity, and/or acceleration of one or more objects based on the identified dimensions and the one or more frames of the 3D video ([102]).
However, Huang does not explicitly state converting, by the central processing and control unit, 3D image data associated with each frame into a point cloud to identify dimensions of the one or more objects.
On the other hand, FEI teaches converting, by the central processing and control unit, 3D image data associated with each frame into a point cloud to identify dimensions of the one or more objects ([0028]; Claim 13: “correlation processor is programmed to measure a dimension of an object occupying said space by: identifying at least two points on the contour of the point cloud that correspond to at least two points associated with the projected image signal”; Fig. 1).
It would have been obvious for someone with ordinary skill in the art to modify teachings of the Huang reference and include features from the FEI reference, and convert images to point cloud data to predict the dimension of the object. Doing so would provide taking into consideration the dimension of the object within the vehicle’s environment and control the autonomous vehicle accordingly.
Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Nisenzon in further view of Ikenota (WO-2012077457-A1; Examiner relied on English translation attached with this OA).
Regarding claims 11 and 26, Huang does not explicitly state disposing the set of multi-resolution cameras comprises placing the set of multi-resolution cameras on a low thermal expansion base.
On the other hand, Ikenota discloses disposing the set of multi-resolution cameras comprises placing the set of multi-resolution cameras on a low thermal expansion base (Page 9: “As shown in FIG. 1, the electronic cameras 104A and 104B are supported by a support member 118 made of a low thermal expansion material such as invar, super invar, stainless invar, or aluminum”).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Huang reference, to include features from the Ikenota reference, and mount the cameras on a low thermal expansion base. Doing so would ensure that environmental changes do not affect/fluctuate the distance between the cameras, as recited in Ikenota (Page 9).
Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Nisenzon in further view of Kroeger (US10916035B1).
Regarding claims 14 and 29, Huang discloses computing depth maps for the 2D images using different subsets of the multi-resolution cameras ([97]; [100]). However, Huang does not explicitly state detecting a deviation in the depth maps associated with one or more cameras of the set of the multi-resolution cameras by comparing depth maps associated with the different subsets of the multi-resolution cameras; and dynamically recalibrating the one or more cameras by adjusting a calibration parameter based on the detected deviation.
On the other hand, Kroeger teaches detecting a deviation in the depth maps associated with one or more cameras of the set of the multi-resolution cameras by comparing depth maps associated with the different subsets of the multi-resolution cameras; and dynamically recalibrating the one or more cameras by adjusting a calibration parameter based on the detected deviation (Fig. 6)
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Huang reference and include features from the Kroeger reference, such that depth maps are compared to identify a deviation that requires re-calibration of the cameras. Doing so would minimize the distortion caused by camera calibration, and thus provide more accurate images and depth maps.
Claims 15, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Nisenzon in further view of Blettner (WO-2014152681-A2).
Regarding claims 15, 30, and 36, Huang does not explicitly state dynamically measuring a temperature surrounding the autonomous vehicle using a temperature sensor; selecting one of multiple predetermined calibration tables corresponding to the measured temperature; and dynamically calibrating the set of multi-resolution cameras using the selected predetermined calibration table.
On the other hand, Blettner teaches dynamically measuring a temperature surrounding the autonomous vehicle using a temperature sensor; selecting one of multiple predetermined calibration tables corresponding to the measured temperature; and dynamically calibrating the set of multi-resolution cameras using the selected predetermined calibration table ([156]-[158]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Huang reference and include features from the Blettner reference, and calibrate the cameras with respect to the temperature. Doing so would provide taking into consideration the surrounding conditions (weather, temperature) which may interfere in the image capturing distortions and calibrate the cameras accordingly, leading to more accurate images and depth maps. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669